SCHEDULE A to the Investment Advisory Agreement (as amended on December 5, 2013 to add Semper Short Duration Fund) Series or Fund of Advisors Series Trust Annual Fee Rate as a Percentage of Average Daily Net Assets Semper MBS Total Return Fund 0.45% Semper Short Duration Fund 0.35% ADVISORS SERIES TRUST on behalf of the series listed on ScheduleA SEMPER CAPITAL MANAGEMENT, L.P. By: /s/ Douglas G. Hess By: /s/ Gregory A. Parson Name: Douglas G. Hess Name: Gregory A. Parsons Title:President Title: Chief Executive Officer 1
